DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-7, drawn to an organic material comprising a solid polymeric substrate on which is covalently grafted a plurality of molecules having the general following (I):

    PNG
    media_image1.png
    163
    280
    media_image1.png
    Greyscale

Group II, claim(s) 8, drawn to a use of an organic material to extract uranium (VI) from an aqueous solution comprising phosphoric acid.
Group III, claim(s) 9 and 11, drawn to a method for extracting uranium.
Group IV, claim(s) 10 and 19, drawn to a method for recovering uranium.
Group V, claim(s) 12-17, drawn to a molecule meeting the following general formula:

    PNG
    media_image2.png
    135
    263
    media_image2.png
    Greyscale

Group VI, claim(s) 18, drawn to a use of a molecule meeting the following general formula:

    PNG
    media_image3.png
    121
    269
    media_image3.png
    Greyscale

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-VI lack unity of invention because even though the inventions of these groups require the technical feature of an organic material comprising a solid polymeric substrate on which is covalently grafted a plurality of molecules having the general

    PNG
    media_image1.png
    163
    280
    media_image1.png
    Greyscale

where: 
m is an integer of 0, 1 or 2; 
R1 and R2, the same or different, are a linear or branched, saturated or unsaturated hydrocarbon group having 6 to 12 carbon atoms; 
R3 is:
a hydrogen atom; 
a linear or branched, saturated or unsaturated hydrocarbon group having 1 to 12 carbon atoms and optionally one or more heteroatoms; 
a saturated or unsaturated hydrocarbon group comprising one or more rings of 3 to 8 carbon atoms, the ring(s) optionally comprising one or more heteroatoms; or
an aryl group comprising one or more rings, the ring(s) optionally comprising one or more heteroatoms;
 or else R2 and R3 together form a group -(CH2)n- where n is an integer ranging from 1 to 4;
R4
a linear or branched, saturated or unsaturated hydrocarbon group having 2 to 8 carbon atoms; 
a saturated or unsaturated hydrocarbon group comprising one or more rings, the ring(s) optionally comprising one or more heteroatoms; or 
an aromatic group comprising one or more rings, the ring(s) optionally comprising one or more heteroatoms; and 
R5 is:4
a linear or branched, saturated or unsaturated hydrocarbon group having 1 to 12 carbon atoms and optionally one or more heteroatoms; 
a saturated or unsaturated hydrocarbon group comprising one or more rings, the ring(s) optionally comprising one or more heteroatoms; or 
a hydrocarbon group comprising an aryl group possibly formed of one or more rings, the ring(s) optionally comprising one or more heteroatoms,
This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of El Mourabit et al. (English machine translation.  El Mourabit teaches an organic-inorganic hybrid material for extracting uranium(VI) from an aqueous medium comprising phosphoric acid (Abstract). The hybrid material has the following general formula (I) (Figure 1):

    PNG
    media_image4.png
    311
    270
    media_image4.png
    Greyscale

The values of x, y, and z are equal to 0 or 1, provided that at least one of x, y, and z is equal to 1 ([0033]). 
If x is equal to 0, R1 represents a hydrogen atom or a hydrocarbon group, saturated or unsaturated, linear or branched, comprising from 1 to 12 carbon atoms ([0036]). This corresponds to group R1 of the organic material in the instant application, which can be a linear or branched, saturated or unsaturated hydrocarbon group having 6-12 carbon atoms. 
If y is equal to 0, R2 represents a hydrogen atom or a hydrocarbon group, saturated or unsaturated, linear or branched, comprising from 1 to 12 carbon atoms ([0037]). This corresponds to group R2 of the organic material in the instant application, which can be a linear or branched, saturated or unsaturated hydrocarbon group having 6-12 carbon atoms.
	The variable m is an integer ranging from 1 to 6 ([0034]), which determines the number of -(CH2)- groups in the hybrid material. The -(CH2)- groups corresponds to group R3 of the organic material in the instant application, which can be a linear or branched, saturated or unsaturated hydrocarbon group having 1-12 carbon atoms.
3 represents a hydrogen atom or a hydrocarbon group, saturated or unsaturated, linear or branched, comprising from 1 to 12 carbon atoms ([0038]). This corresponds to group R5 of the organic material in the instant application, which can be a linear or branched, saturated or unsaturated hydrocarbon group having 1-12 carbon atoms.
R4 and R5 represent, independently of one another, a hydrogen atom, a hydrocarbon group, saturated or unsaturated, linear or branched, comprising from 2 to 8 carbon atoms, or a monocyclic aromatic group ([0039]). These correspond to the OH group (a hydrogen atom bonded with an oxygen atom) and R4 of the organic material in the instant application, which can be a linear or branched, saturated or unsaturated hydrocarbon group having 2 to 8 carbon atoms. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.


JOINT INVENTORS
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

REJOINDER
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP H LEUNG whose telephone number is (408)918-7654.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH D HENDRICKS can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP H LEUNG/Examiner, Art Unit 1733                                                                                                                                                                                                        
/VANESSA T. LUK/Primary Examiner, Art Unit 1733